UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6498


JULIUS D. WEATHERS,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:09-cv-01999-TLW)


Submitted:   June 24, 2010                    Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius D. Weathers, Appellant Pro Se.   Donald John Zelenka,
Deputy Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julius D. Weathers appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his    28    U.S.C.     § 2254    (2006)      petition.          We   have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm      for   the        reasons   stated      by    the    district      court.

Weathers v. Stevenson, No. 2:09-cv-01999-TLW (D.S.C. Mar. 12,

2010).     We dispense with oral argument because the facts and

legal    contentions        are     adequately    presented         in   the    materials

before   the     court      and    argument     would   not    aid       the   decisional

process.

                                                                                 AFFIRMED




                                            2